IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN RE: ESTATE OF MARIO SACCHETTI,           : No. 63 EAL 2016
DECEASED                                    :
                                            :
                                            : Petition for Allowance of Appeal from
PETITION OF: LINDA SACCHETTI                : the Order of the Superior Court


                                       ORDER



PER CURIAM

     AND NOW, this 30th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Donohue did not participate in the decision of this matter.